Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1.	The prior art, (U.S. PUBS No. 2008/0136004), teaches a method of manufacturing an electronics assembly, the method comprising: forming a base layer; forming a first thermally and electrically conductive intermediate layer onto the base layer; placing an electronics component onto the first thermally and electrically conductive intermediate layer, a plurality of vias; forming a second thermally and electrically conductive intermediate layer over the first thermally and electrically conductive intermediate layer and over at least a portion of the electronics component, wherein a material of the second thermally and electrically conductive intermediate layer extends through the vias to contact the first thermally and electrically conductive intermediate layer and the vias, thereby forming a bond therebetween; and forming a protective layer over at least a portion of the second thermally and electrically conductive intermediate layer, but is silent with respect to the above teachings in combination with a method of manufacturing an electronics assembly, the method comprising: forming a base layer using an additive manufacturing process; forming a first thermally and electrically conductive intermediate layer onto the base layer using an additive manufacturing process; placing an electronics component onto the first thermally and electrically conductive intermediate layer, the electronics component comprising a plurality of vias; forming a second thermally and electrically conductive intermediate layer over the first thermally and electrically conductive intermediate layer and over at least a portion of the electronics component using an additive manufacturing process, wherein a material of the second thermally and electrically conductive intermediate layer extends through the vias to contact the first thermally and electrically conductive intermediate layer and the vias, thereby forming a bond therebetween; and forming a protective layer over at least a portion of the second thermally and electrically conductive intermediate layer using an additive manufacturing process.
2. 	The prior art, (U.S. PUBS No. 2008/0136004), teaches an electronics assembly formed by a process comprising: forming a base layer; forming a first thermally and electrically conductive intermediate layer onto the base layer; placing an electronics component onto the first thermally and electrically conductive intermediate layer, a plurality of vias; forming a second thermally and electrically conductive intermediate layer over the first thermally and electrically conductive intermediate layer and over at least a portion of the electronics component, wherein a material of the second thermally and electrically conductive intermediate layer extends through the vias to contact the first thermally and electrically conductive intermediate layer and the vias, thereby forming a bond therebetween; and forming a protective layer over at least a portion of the second thermally and electrically conductive intermediate layer, but is silent with respect to the above teachings in combination with an electronics assembly formed by a process comprising: forming a base layer using an additive manufacturing process; forming a first thermally and electrically conductive intermediate layer onto the base layer using an additive manufacturing process; placing an electronics component onto the first thermally and electrically conductive intermediate layer, the electronics component comprising a plurality of vias; forming a second thermally and electrically conductive intermediate layer over the first thermally and electrically conductive intermediate layer and over at least a portion of the electronics component using an additive manufacturing process, wherein a material of the second thermally and electrically conductive intermediate layer extends through the vias to contact the first thermally and electrically conductive intermediate layer and the vias, thereby forming a bond therebetween; and forming a protective layer over at least a portion of the second thermally and electrically conductive intermediate layer using an additive manufacturing process.
3. 	The prior art, (U.S. PUBS No. 2008/0136004), teaches an method of manufacturing an electronics assembly, the method comprising: forming a base layer; forming a first thermally and electrically conductive intermediate layer onto the base layer; placing an electronics component onto the first thermally and electrically conductive intermediate layer, a plurality of vias; forming a second thermally and electrically conductive intermediate layer over the first thermally and electrically conductive intermediate layer and over at least a portion of the electronics component, wherein a material of the second thermally and electrically conductive intermediate layer extends through the vias to contact the first thermally and electrically conductive intermediate layer and the vias, thereby forming a bond therebetween; and forming a protective layer over at least a portion of the second thermally and electrically conductive, but is silent with respect to the above teachings in combination with a method of manufacturing an electronics assembly, the method comprising: forming a base layer using an additive manufacturing process; forming a first thermally and electrically conductive intermediate layer onto the base layer using the additive manufacturing process; placing an electronics component onto the first thermally and electrically conductive intermediate layer, the electronics component comprising a plurality of vias; forming a second thermally and electrically conductive intermediate layer over the first thermally and electrically conductive intermediate layer and over at least a portion of the electronics component using the additive manufacturing process, wherein a material of the second thermally and electrically conductive intermediate layer extends through the vias to contact the first thermally and electrically conductive intermediate layer and the vias, thereby forming a bond therebetween; and forming a protective layer over at least a portion of the second thermally and electrically conductive intermediate layer using the additive manufacturing process.
4.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        9/7/22